DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recite sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: the controller is configured to control the communication device to establish … obtain … perform … determine … receive … in claim 1, the controller is further configured to control the communication device to select … in claim 6, the controller is further configured to control the communication device to connect … in claim 7, the controller is further configured to control the communication device to transmit … in claim 8, the controller is configured to control the base station to establish … determine … transmit … in claim 24, and the controller is further configured to control the base station to transmit … in claim 26.
Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only 
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 28 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Khay-Ibbat et al. (US 2014/0269624) in view of Harris et al. (US 2017/0257822), Mohebbi (US 2016/0014127) and Lu et al. (US 2016/0157252).

establish and engage in Voice over LTE (VoLTE) communication via a communication connection ([0028] the first cellular network 106 can be a network implementing an LTE RAT, such as LTE, LTE-Advanced (LTE-A), and/or the like, which can support voice over LTE (VoLTE) transmission of audio data for a voice call) with a base station ([0026] a first cellular network 106; FIG. 1; [0030] the wireless communication device 102 and remote communication device 104 can have an established voice call serviced via a connection between the wireless communication device 102 and the first cellular network 106);
obtain information indicating at least one criterion ([0045] line 7, The threshold can, for example, be a network configured threshold, or can be a threshold that can be self-defined by the first device 302) for determining whether VoLTE communication via the communication connection with the base station can be sustained ([0045] Operation 320 can include the first device 302 determining to transition to the legacy cellular network 108 based on the measurements of operation 315. For example, the first device 302 can determine that a measured RF condition of the first cellular network below a threshold that can be indicative of the first device 302 exiting an area of coverage of the first cellular network 106. The threshold can, for example, be a network configured threshold, or can be a threshold that can be self-defined by the first device 302. For example, in some example embodiments in which the first cellular network 106 implements an LTE RAT, operation 320 can include determining to transition to the legacy cellular network in response to an A2 measurement threshold being satisfied);
perform signal measurements for signals received from the base station ([0044] the first device 302 performing measurements of the first cellular network 106 and/or of the legacy cellular network 108 while engaged in the voice call with the second device 306); and determine whether VoLTE communication via the communication connection with the base station can be sustained based on whether or not the signal measurements meet the at least one criterion ([0045] Operation 320 can include the first device 302 determining to transition to the legacy cellular network 108 based on the measurements of operation 315. For example, the first device 302 can determine that a measured RF condition of the first cellular network 106 is below a threshold that can be indicative of the first device 302 exiting an area of coverage of the first cellular network 106. The threshold can, for example, be a network configured threshold, or can be a threshold that can be self-defined by the first device 302. For example, in some example embodiments in which the first cellular network 106 implements an LTE RAT, operation 320 can include determining to transition to the legacy cellular network in response to an A2 measurement threshold being satisfied).

In an analogous art, Harris teaches wherein the controller is further configured to control the communication device to receive assistance information to assist with selection of or connection to at least one non-LTE radio access technology (RAT) for establishing a voice call ([0156] the eNB can use SIB17 to provide WLAN offload guidance to UEs (as per the current LTE standard) while simultaneously enabling various embodiments described herein. One such embodiment involves utilizing an additional PLMN. A first WLAN-OffloadConfig can then be provided for a first PLMN for use in providing WLAN-OffloadConfig guidance to UEs, as per the current LTE standard. A second WLAN-OffloadConfig can be provided for the second PLMN as described, thereby enabling various embodiments described herein. In another embodiment, a subscriber device receiving WLAN-OffloadConfig indicating that the low signal strength threshold to be higher than the high signal strength threshold, will utilize proprietary knowledge to reverse the high and low signal strength thresholds, as a part 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Harris’s SIB information with Khay-Ibbat’s method in order to reduce the latency for establishing the call via the WLAN network. Moreover, the network congestion can be alleviated. Thus, the user experience in the network can be improved with a better voice call quality.
The combination of Khay-Ibbat and Harris does not teach wherein the assistance information, in case of a target RAT is a Wireless Local Area Network (WLAN), includes information that allow the communication device authorized with an Extensible Authentication Protocol Subscriber Identity Module (EAP-SLVI) to skip authentication in the WLAN security, and wherein a priority order for the selection of the at least one non-LTE RAT is determined based on at least one of minimization of drive tests (MDT) information and self-organizing network (SON) information.
In an analogous art, Mohebbi teaches wherein the assistance information, in case of a target RAT is a Wireless Local Area Network (WLAN), includes information that allow the communication device authorized with an Extensible Authentication Protocol Subscriber Identity Module (EAP-SLVI) to skip authentication in the WLAN security ([0075] the WoLTEN network of FIG. 2 enables authentication with LTE Universal Subscriber Identity Module (USIM) (e.g., based on Extensible Authentication 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Mohebbi’s method with Khay-Ibbat’s method so that the Wi-Fi offloading selection algorithm can either reside in the UE (UE-based) 206 or in the network (e.g. MME 214) or both, and can be based on a number of considerations such as load and/or radio conditions on each radio access units, Quality of Service (QoS) of the provided service (Mohebbi [0075]). Moreover, it will provide an integrated solution for merging e.g., Wi-Fi and cellular networks, making e.g., user experience, policy control, discovery, selection and association, authentication, and QoS, seamless and similar in both networks (Mohebbi [0010]).
The combination of Khay-Ibbat, Harris and Mohebbi does not teach wherein a priority order for the selection of the at least one non-LTE RAT is determined based on at least one of minimization of drive tests (MDT) information and self-organizing network (SON) information.
In an analogous art, Lu teaches wherein a priority order for the selection of the at least one non-LTE RAT is determined based on at least one of minimization of drive tests (MDT) information and self-organizing network (SON) information ([0057] the SON engine 202 implements an algorithm for voice services at 612, in response to the service being identified at 602 as a voice service. Service quality requirements (e.g. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lu’s method with Khay-Ibbat’s method so that it can take individual user quality into account to optimize the network. The solution provides service awareness self-optimization and focuses on improving individual user experience. As a result of meeting the quality of service requirements in a more efficient manner, overall network performance is improved and faults, congestion and the need for maintenance is reduced (Lu [0033]-[0034]).

Regarding Claim 2, the combination of Khay-Ibbat, Harris, Mohebbi and Lu, specifically Khay-Ibbat teaches the determination of whether or not the signal measurements meet the at least one criterion is based on a comparison of said signal measurements with at least one threshold ([0045] the first device 302 can determine that a measured RF condition of the first cellular network 106 is below a threshold that can be indicative of the first device 302 exiting an area of coverage of the first 

Regarding Claim 3, the combination of Khay-Ibbat, Harris, Mohebbi and Lu, specifically Khay-Ibbat teaches the at least one threshold comprises a signal strength threshold below which VoLTE communication is not considered sustainable ([0045] the first device 302 can determine that a measured RF condition of the first cellular network 106 is below a threshold that can be indicative of the first device 302 exiting an area of coverage of the first cellular network 106; [0044] reference signal received power (RSRP) measurements, received signal strength indicator (RSSI) measurements).

Regarding Claim 4, the combination of Khay-Ibbat, Harris, Mohebbi and Lu, specifically Khay-Ibbat teaches the at least one threshold comprises at least one of a Reference Signal Received Power (RSRP) threshold, a Reference Signal Received Quality (RSRQ) threshold, a Reference Signal Strength Indicator (RSSI) threshold and a power headroom (PH) threshold ([0044] the first device 302 can perform radio frequency (RF) measurements of the first cellular network 106 and/or of the legacy cellular network 108, such as reference signal received quality (RSRQ) measurements, reference signal received power (RSRP) measurements, received signal strength indicator (RSSI) measurements, received signal code power (RSCP) measurements, and/or the like).


In an analogous art, Harris teaches the controller is further configured to control the communication device to select a non-LTE RAT for the continuation of voice communication, based on the assistance information ([0027] network assistance data can be conveyed through the Wi-Fi overhead information which is then being tunneled through SIB17 over LTE system information block used to direct UEs to utilize a particular Wi-Fi SSID. The network assistance data may be, for example, network congestion data; [0138] the eNB can additionally simultaneously use SIB17 to provide SSID/non-cellular guidance to UEs, by utilizing the ability for the eNB to indicate up to 16 different WLAN-IDS).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Harris’s SIB information with Khay-Ibbat’s method in order to reduce the latency for establishing the call via the WLAN network. Moreover, the network congestion can be alleviated. Thus, the user experience in the network can be improved with a better voice call quality.

Regarding Claim 7, Khay-Ibbat does not teach the controller is further configured to control the communication device to connect to a non-LTE RAT to establish a voice call, based on the assistance information.
In an analogous art, Harris teaches the controller is further configured to control the communication device to connect to a non-LTE RAT to establish a voice call, based 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Harris’s SIB information with Khay-Ibbat’s method in order to reduce the latency for establishing the call via the WLAN network. Moreover, the network congestion can be alleviated. Thus, the user experience in the network can be improved with a better voice call quality.

Regarding Claim 28, Khay-Ibbat teaches a method performed by a communication device ([0026] a wireless communication device 102) operable to establish and engage in Voice over LTE (VoLTE) communication via a communication connection with a base station ([0028] the first cellular network 106 can be a network implementing an LTE RAT, such as LTE, LTE-Advanced (LTE-A), and/or the like, which can support voice over LTE (VoLTE) transmission of audio data for a voice call; [0030] the wireless communication device 102 and remote communication device 104 can have an established voice call serviced via a connection between the wireless communication device 102 and the first cellular network 106), the method comprising:
obtaining information indicating at least one criterion ([0045] line 7, The threshold can, for example, be a network configured threshold, or can be a threshold that can be self-determining to transition to the legacy cellular network 108 based on the measurements of operation 315. For example, the first device 302 can determine that a measured RF condition of the first cellular network 106 is below a threshold that can be indicative of the first device 302 exiting an area of coverage of the first cellular network 106. The threshold can, for example, be a network configured threshold, or can be a threshold that can be self-defined by the first device 302. For example, in some example embodiments in which the first cellular network 106 implements an LTE RAT, operation 320 can include determining to transition to the legacy cellular network in response to an A2 measurement threshold being satisfied);
performing signal measurements for signals received from the base station ([0044] the first device 302 performing measurements of the first cellular network 106 and/or of the legacy cellular network 108 while engaged in the voice call with the second device 306); and determining whether VoLTE communication via the communication connection with the base station can be sustained based on whether or not the signal measurements meet the at least one criterion ([0045] Operation 320 can include the first device 302 determining to transition to the legacy cellular network 108 based on the measurements of operation 315. For example, the first device 302 can determine that a measured RF condition of the first cellular network 106 is below a threshold that can be indicative of the first device 302 exiting an area of coverage of the first cellular network 106. The threshold can, for example, be a network configured threshold, or can determining to transition to the legacy cellular network in response to an A2 measurement threshold being satisfied).
However, Khay-Ibbat does not teach wherein controlling the communication device to receive assistance information to assist with selection of or connection to at least one non-LTE radio access technology (RAT) for establishing a voice call, wherein the assistance information, in case of a target RAT is a Wireless Local Area Network (WLAN), includes information that allow the communication device authorized with an Extensible Authentication Protocol Subscriber Identity Module (EAP-SLVI) to skip authentication in the WLAN security, and wherein a priority order for the selection of the at least one non-LTE RAT is determined based on at least one of minimization of drive tests (MDT) information and self-organizing network (SON) information.
In an analogous art, Harris teaches wherein the controller is further configured to control the communication device to receive assistance information to assist with selection of or connection to at least one non-LTE radio access technology (RAT) for establishing a voice call ([0156] the eNB can use SIB17 to provide WLAN offload guidance to UEs (as per the current LTE standard) while simultaneously enabling various embodiments described herein. One such embodiment involves utilizing an additional PLMN. A first WLAN-OffloadConfig can then be provided for a first PLMN for use in providing WLAN-OffloadConfig guidance to UEs, as per the current LTE standard. A second WLAN-OffloadConfig can be provided for the second PLMN as described, thereby enabling various embodiments described herein. In another 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Harris’s SIB information with Khay-Ibbat’s method in order to reduce the latency for establishing the call via the WLAN network. Moreover, the network congestion can be alleviated. Thus, the user experience in the network can be improved with a better voice call quality.
The combination of Khay-Ibbat and Harris does not teach wherein the assistance information, in case of a target RAT is a Wireless Local Area Network (WLAN), includes information that allow the communication device authorized with an Extensible Authentication Protocol Subscriber Identity Module (EAP-SLVI) to skip authentication in the WLAN security, and wherein a priority order for the selection of the at least one non-LTE RAT is determined based on at least one of minimization of drive tests (MDT) information and self-organizing network (SON) information.
In an analogous art, Mohebbi teaches wherein the assistance information, in case of a target RAT is a Wireless Local Area Network (WLAN), includes information that allow the communication device authorized with an Extensible Authentication 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Mohebbi’s method with Khay-Ibbat’s method so that the Wi-Fi offloading selection algorithm can either reside in the UE (UE-based) 206 or in the network (e.g. MME 214) or both, and can be based on a number of considerations such as load and/or radio conditions on each radio access units, Quality of Service (QoS) of the provided service (Mohebbi [0075]). Moreover, it will provide an integrated solution for merging e.g., Wi-Fi and cellular networks, making e.g., user experience, policy control, discovery, selection and association, authentication, and QoS, seamless and similar in both networks (Mohebbi [0010]).
The combination of Khay-Ibbat, Harris and Mohebbi does not teach wherein a priority order for the selection of the at least one non-LTE RAT is determined based on at least one of minimization of drive tests (MDT) information and self-organizing network (SON) information.
In an analogous art, Lu teaches wherein a priority order for the selection of the at least one non-LTE RAT is determined based on at least one of minimization of drive 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lu’s method with Khay-Ibbat’s method so that it can take individual user quality into account to optimize the network. The solution provides service awareness self-optimization and focuses on improving individual user experience. As a result of meeting the quality of service requirements in a more efficient manner, overall network performance is improved and faults, congestion and the need for maintenance is reduced (Lu [0033]-[0034]).

Regarding Claim 39, the combination of Khay-Ibbat and Harris does not teach the communication device is moving from a 3GPP network to a public-access Wi-Fi.
In an analogous art, Mohebbi teaches the communication device is moving from a 3GPP network to a public-access Wi-Fi ([0075] the Wi-Fi network can operate under 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Mohebbi’s method with Khay-Ibbat’s method so that it will provide an integrated solution for merging e.g., Wi-Fi and cellular networks, making e.g., user experience, policy control, discovery, selection and association, authentication, and QoS, seamless and similar in both networks (Mohebbi [0010]).

Regarding Claim 40, the combination of Khay-Ibbat and Harris does not teach the public-access Wi-Fi is Hotspot2.0 standard.
In an analogous art, Mohebbi teaches the public-access Wi-Fi is Hotspot2.0 standard ([0062] since the IPsec tunnel does not extend to the Wi-Fi radio interface, the air interface has to be protected by another mechanism (e.g., the HotSpot 2.0 IEEE 802.110 standard); [0101] where the hotspot behaves as an "open" Wi-Fi network).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Mohebbi’s method with Khay-Ibbat’s method so that it will provide an integrated solution for merging e.g., Wi-Fi and cellular networks, making e.g., user experience, policy control, discovery, selection and association, authentication, and QoS, seamless and similar in both networks (Mohebbi [0010]).

8 is rejected under 35 U.S.C. 103 as being unpatentable over Khay-Ibbat et al. in view of Harris et al., Mohebbi, Lu et al. and Damji et al. (US 2016/0234750).
Regarding Claim 8, the combination of Khay-Ibbat, Harris, Mohebbi and Lu does not teach the at least one threshold comprises a power headroom (PH) threshold and wherein the controller is further configured to control the communication device to transmit a PH report to the base station based on the PH threshold.
In an analogous art, Damji teaches the at least one threshold comprises a power headroom (PH) threshold and wherein the controller is further configured to control the communication device to transmit a PH report to the base station based on the PH threshold ([0031] the third channel quality factor may be the transmission power on the UL link 210 and/or the power headroom report for the UL link 210. During 340, the UE 100 may compare the transmission power information to a predetermined threshold value for transmission power or power headroom).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Damji’s power headroom reporting with Khay-Ibbat’s method because when the information related to the link quality may not be directly available, UE may determine the link quality of the UL by analyzing various allocation parameters including transmit power and/or a power headroom report ([Damji [0016]). Therefore, UE can have a better-informed decision method considering both the DL and UL quality criteria, and SRVCC can thus be performed at the best possible timing to improve the user experience.

s 24, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Jheng et al. (US 2015/0207827) in view of Harris et al., Mohebbi, and Lu et al.
Regarding Claim 24, Jheng teaches a base station ([0003] a plurality of base stations, referred as evolved Node-Bs (eNBs)) for a long term evolution (LTE) communication system ([0003] Long Term Evolution (LTE)), the base station comprising: a controller ([0025] the network makes handover decision in step 313. For example, the network decides to handover UE 301 from E-UTRAN to UTRAN/GERAN, which supports CS-based call only (i.e., the network is a controller to make handover decision)) and a transceiver ([0025] a measurement report to E-UTRAN 302 (i.e., receiver); E-UTRAN 302 forwards the HO command to UE 301 (i.e., transmitter)) wherein the controller is configured to control the base station to:
establish and engage in VoLTE communication via a communication connection with a communication device ([0020] For IMS domain calls, there is no restriction in principle. The packet-switch based service can support up to M voice calls; [0025] In step 311, a UE 301 establishes a voice over IP (VOIP) session over the IMS core on E-UTRAN radio access in an LTE cell);
determine, when the base station is engaged in at least one of: (i) ongoing VoLTE communication via the communication connection; and (ii) an attempt to establish VoLTE communication via the communication connection ([0025] In step 311, a UE 301 establishes a voice over IP (VOIP) session over the IMS core on E-UTRAN radio access in an LTE cell), that the communication connection cannot be sustained ([0025] the measurement report indicates that the radio signal strength or quality of the LTE cell is below a predefined threshold. This could happen when UE 301 moves out of the LTE 
transmit, to the communication device, when it has been determined that the communication connection cannot be sustained ([0025] the measurement report indicates that the radio signal strength or quality of the LTE cell is below a predefined threshold. This could happen when UE 301 moves out of the LTE coverage area. Based on the measurement report, the network makes handover decision in step 313), a message indicating that the communication connection cannot be sustained ([0025] E-UTRAN 302 forwards the HO command to UE 301), wherein the message comprises an indication that a cause of the message is voice call continuity ([0028] a UE receives a SRVCC handover command from the network).
However, Jheng does not teach wherein the controller is further configured to control the base station to transmit, to the communication device, assistance information to assist with selection of or connection to at least one non-LTE radio access technology (RAT) for establishing a voice call, wherein the assistance information, in case of a target RAT is a Wireless Local Area Network (WLAN), includes information that allow the communication device authorized with an Extensible Authentication Protocol Subscriber Identity Module (EAP-SLVI) to skip authentication in the WLAN security, and wherein a priority order for the selection of the at least one non-LTE RAT is determined based on at least one of minimization of drive tests (MDT) information and self-organizing network (SON) information
In an analogous art, Harris teaches wherein the controller is further configured to control the communication device to receive assistance information to assist with SIB17 to provide WLAN offload guidance to UEs (as per the current LTE standard) while simultaneously enabling various embodiments described herein. One such embodiment involves utilizing an additional PLMN. A first WLAN-OffloadConfig can then be provided for a first PLMN for use in providing WLAN-OffloadConfig guidance to UEs, as per the current LTE standard. A second WLAN-OffloadConfig can be provided for the second PLMN as described, thereby enabling various embodiments described herein. In another embodiment, a subscriber device receiving WLAN-OffloadConfig indicating that the low signal strength threshold to be higher than the high signal strength threshold, will utilize proprietary knowledge to reverse the high and low signal strength thresholds, as a part of the proprietary protocol design. Furthermore it may use the observation that the low signal strength threshold is higher than the high signal strength threshold, to determine that the proprietary protocol is in use. In another embodiment, one or more portions of the correct WLAN-OffloadConfig information may be conveyed within the WLAN ID list, such as within the last two octets of the BSSID).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Harris’s SIB information with Jheng’s method in order to reduce the latency for establishing the call via the WLAN network. Moreover, the network congestion can be alleviated. Thus, the user experience in the network can be improved with a better voice call quality.
The combination of Jheng and Harris does not teach wherein the assistance information, in case of a target RAT is a Wireless Local Area Network (WLAN), includes 
In an analogous art, Mohebbi teaches wherein the assistance information, in case of a target RAT is a Wireless Local Area Network (WLAN), includes information that allow the communication device authorized with an Extensible Authentication Protocol Subscriber Identity Module (EAP-SLVI) to skip authentication in the WLAN security ([0075] the WoLTEN network of FIG. 2 enables authentication with LTE Universal Subscriber Identity Module (USIM) (e.g., based on Extensible Authentication Protocol Authentication Key Agreement (EAP-AKA)) and as such, the Wi-Fi network can operate under an "open system authentication" mode (i.e. the Wi-Fi access does not require credentials for access to the integrated network); [0133]-[0134] LTE link management (to assist in selection between LTE and Wi-Fi interfaces) which generally includes: a. system information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Mohebbi’s method with Jheng’s method so that the Wi-Fi offloading selection algorithm can either reside in the UE (UE-based) 206 or in the network (e.g. MME 214) or both, and can be based on a number of considerations such as load and/or radio conditions on each radio access units, Quality of Service (QoS) of the provided service (Mohebbi [0075]). Moreover, it will provide an integrated solution for merging e.g., Wi-Fi and cellular networks, making 
The combination of Jheng, Harris and Mohebbi does not teach wherein a priority order for the selection of the at least one non-LTE RAT is determined based on at least one of minimization of drive tests (MDT) information and self-organizing network (SON) information.
In an analogous art, Lu teaches wherein a priority order for the selection of the at least one non-LTE RAT is determined based on at least one of minimization of drive tests (MDT) information and self-organizing network (SON) information ([0057] the SON engine 202 implements an algorithm for voice services at 612, in response to the service being identified at 602 as a voice service. Service quality requirements (e.g. MOS, delay, delay jitter) derived from the user profile 504 via the service inputs 506 are input into the SON engine 202 at 614 … the SON voice algorithm selects a proper network layer for the user, e.g. if the voice quality required is low, the user can be steered at 616 to the GSM network. If the 3G network is a suitable layer, the SON voice algorithm can optimize the 2G/3G handover threshold at 618 to keep the user on the 3G network for a better experience … Any requirements of MOS above 4.0, delay is shorter than 100 ms and delay jitter is less than 30 ms, then the voice service will be served by an available GSM or 3G network).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lu’s method with Jheng’s method so that it can take individual user quality into account to optimize the network. The solution provides service awareness self-optimization and focuses on improving 

Regarding Claim 26, the combination of Jheng, Harris, Mohebbi and Lu, specifically Jheng teaches the controller is further configured to control the base station to: transmit, to a mobility management entity (MME), a further message indicating that the communication connection with the communication device cannot be sustained ([0025] In step 314, E-UTRAN 302 sends out a handover request to mobility management entity MME 303, which starts handover preparation).

Regarding Claim 27, the combination of Jheng, Harris, Mohebbi and Lu, specifically Jheng teaches the further message indicating that the communication connection with the communication device cannot be sustained comprises a notification that the communication device may establish a communication connection via a non-LTE RAT in order to establish or maintain a voice call via that non-LTE RAT ([0025] In step 314, E-UTRAN 302 sends out a handover request to mobility management entity MME 303, which starts handover preparation. In step 321, MME 303 performs bearer splitting. In step 322, CS-HO preparation is performed by MME 302, MSC server 304, and target MSC 305.In step 314, E-UTRAN 302 sends out a handover request to mobility management entity MME 303, which starts handover preparation. In step 321, MME 303 performs bearer splitting. In step 322, CS-HO preparation is performed by MME 302, MSC server 304, and target MSC 305).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Baghel et al. (US 2016/0044567) teaches methods for 3GPP WLAN interworking for improved WLAN usage through offload.
Wegmann et al. (US 2013/0225177) teaches method for adapting a parameter for inter-RAT measurement.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645.  The examiner can normally be reached on M-F 8:00am-5:00pm PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Y.C./Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413